Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 05/24/2022, with respect to Arifuku et al (US 20100277884 A1) have been fully considered and are persuasive.  The rejection of 03/03/2022 has been withdrawn. 
Applicant’s arguments, filed 05/24/2022, with respect to Sasano et al (US 5478897 A) have been fully considered and are persuasive.  The rejection of 03/03/2022 has been withdrawn. 

Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that Vietti does not disclose the claimed urethane containing phosphate ester compound. This argument is not convincing because Vietti does discloses urethane containing phosphate ester compound in Example 5. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vietti et al (US 20170226391 A1) in view of Sasano et al (US 5478897 A).
Vietti discloses an adhesive composition comprising polyisocyanates and one or more phosphate-functional polyols [abstract]. Vietti discloses the compositions comprising an isocyanate component Example 1, a phosphoric acid ester polyol Example 4 [0110-0112] or Example 5 with is a urethane containing phosphoric acid ester polyol [0113, Table 6A], and solvent ethyl acetate [Table 1A]. Example 1 is a combination of isocyanate functional polyurethane prepolymer and a methylene bis (4-phenylisocyanate) (i.e. MDI) [0106]. The isocyanate functional polyurethane prepolymer is a polyester urethane [see attached evidentiary reference ADCOTE 577 Datasheet]. The phosphoric acid ester has the same formula as the claimed compound:

    PNG
    media_image1.png
    111
    187
    media_image1.png
    Greyscale
[0023-0024]
And is prepared from the same polyol:

    PNG
    media_image2.png
    94
    133
    media_image2.png
    Greyscale
[0024].
For demonstration purposes, Formulation 69-6 includes 3.87wt% of phosphoric acid ester and 96.13wt% of polyester urethane [Table 1A]. The adhesive composition preferably has solids content of 40% [0085]. The substrates include metals [0060] and polyolefins [0061]. 
Vietti does not disclose the claimed aliphatic isocyanate curing agent, but does disclose an aromatic diisocyanate MDI as a curing agent, as discussed above. 
Sasano, discussed above, discloses an adhesive comprising polyester urethane, phosphoric acid ester, and isocyanate curing agent, similar to Vietti. As the isocyanate curing agent Sasano teaches the MDI (4,4'-diphenylmethane diisocyanate) of Vietti as well as various aliphatic isocyanates such as the common hexamethylene diisocyanate [col 2 lines 21-22, 34-35]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the aliphatic isocyanate of the claims in the composition of Vietti because Sasano teaches that the claimed aliphatic isocyanates and MDI and the MDI of Vietti are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766